Citation Nr: 1303130	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  07-25 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right first metatarsophalangeal joint.

2.  Entitlement to service connection for degenerative joint disease of the bilateral acromioclavicular joints.

3.  Entitlement to service connection for disability manifested by pain of the collar bone, wrists, hips, knees, legs, ankles, and feet, to include as secondary to Agent Orange exposure.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to January 1972 and from July 1973 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) following a Board Remand in December 2010.  This matter was originally on appeal from rating decisions dated in May 12, 2006 and March 31, 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Initially the Board notes that the service connection issues on appeal have been recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that a claimant is not generally competent to diagnose a specific condition, rather, a claimant is competent to identify and explain the symptoms that he observes and experiences).  The Veteran's claim for service connection received in March 2006 was for disability manifested by pain in both shoulders, painful joints around the thumbs and fingers, painful knees, painful leg muscles, pain in the right hip, muscle pain in the middle of arms, muscle pain in calves of legs, muscle pain in back portion of upper legs, muscle pain on sides of neck.  Although the Veteran also indicated that he had arthritis throughout his body, x-rays conducted in December 2009 revealed mild degenerative arthritis of the right first metatarsophalangeal joint and degenerative joint disease of the bilateral acromioclavicular joints.  X-rays of the bilateral hips and ankles were read as normal.  X-rays of the right knee showed small effusion but otherwise normal and of the left knee revealed severe chondrocalcinosis.  The examiner noted that he had no specific diagnosis for the Veteran's hips, right knee, bilateral clavicles, bilateral legs, or ankles.  The examiner noted that what the Veteran described in terms of his symptoms, i.e., episodes of a migratory polyarthritis, was pseudo gout.  Thus, as the Veteran has been diagnosed with degenerative joint disease of the right first metatarsophalangeal joint and of the bilateral acromioclavicular joints, these disorders are adjudicated separately.  

With respect to the other disabilities claimed by the Veteran, the Board referred a claim for service connection polyneuropathy to the RO in December 2010.  Although the Veteran has been diagnosed as having painful polyneuropathy, this diagnosis is based on the Veteran's complaints of pain in his hips, knees, legs, ankles, and feet.  In addition, as noted below, the December 2009 VA examiner diagnosed the Veteran with pseudo gout based on his complaints of transient pain in his joints.  The VA examiner noted that he believed that the Veteran's symptoms are a combination of his neuropathy as well as pseudo gout.  As polyneuropathy has been diagnosed based upon the some of the complaints listed in his claim for service connection in March 2006, the Board will consider the diagnosis of polyneuropathy as part of the Veteran's claim for service connection received in March 2006.  

The issue of entitlement to service connection for hearing loss disability was raised by the Veteran in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for disability manifested by pain of the collar bone, wrists, hips, knees, legs, ankles, and feet to include as secondary to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Degenerative joint disease of the right first metatarsophalangeal joint is not in any way related to active service, including combat, or to service-connected disability.

2.  Degenerative joint disease of the bilateral acromioclavicular joints is not in any way related to active service, including combat, or to service-connected disability.

3.  The Veteran's service connected lumbar spine degenerative disc disease (DDD) with radiculopathy renders him unable to gain or maintain any type of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right first metatarsophalangeal joint was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  Degenerative joint disease of the bilateral acromioclavicular joints was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

3.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims (the Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2006 and December 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in December 2009 and January 2011.  38 C.F.R. § 3.159(c)(4).  The Board found the December 2009 VA examination inadequate with regard to the service connection claims and instructed the Appeals Management Center (AMC) to afford the Veteran a new VA examination.  Such examination took place in January 2011.  For the reasons discussed below, that examination was adequate because the examiner support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The RO/AMC therefore complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of a disease or injury of the right first metatarsophalangeal joint or of the bilateral acromioclavicular joints is factually shown during service.  

The service treatment records are absent complaints, findings or diagnoses with respect to the Veteran's right first toe or bilateral shoulders during service.  

At the December 2009 VA examination, the Veteran denied any injuries to his feet and shoulders while in the service.  He also denied any injuries since military discharge.  At the January 2011 VA examination, the examiner noted that the Veteran changed some of his history but still denied having foot or shoulder pain or injuries in service.  The Board notes that the Veteran reports that he served in Vietnam as a Door Gunner, Crew Chief, and helicopter mechanic on UH-1H (Huey) helicopters and that he was credited with 550 combat assault hours in Vietnam as well as into Cambodia in May 1970.  The Veteran has submitted in support of his claim a Citation for The Air Medal presented to him for meritorious achievement while participating in sustained aerial flight in support of combat ground forces in the Republic of Vietnam from May 28, 1980 to March 4, 1971.  

The Veteran contends that he suffers from disabilities related to his active duty service and that his orthopedic disabilities are the result of many hard landings when performing his duties as a helicopter mechanic and as an infantryman.  The Veteran also noted that he was involved in a motor vehicle accident in 1974.

The law provides that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

It is important to note that the Veteran has not specifically stated that he injured his shoulders or right first toe while in combat.  However, even assuming for the sake of argument that the Veteran injured his shoulders and right first toe in combat, that an injury occurred in service alone is not enough; there must be disability resulting from that injury.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").

For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, on the clinical examinations in April 1970, January 1972, June 1973, and for separation from service in November 1975, the Veteran's feet and upper extremities were evaluated as normal.  In addition, the Veteran denied foot trouble and painful or "trick" shoulder on the Reports of Medical History completed by him in conjunction with the January 1972, June 1973, and November 1975 examinations.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic right toe condition or a chronic shoulder condition during service.  There is also no lay evidence of such a condition in service, as the Veteran specifically denied foot or shoulder pain in service on the December 2009 and January 2011 VA examinations.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2012).  Arthritis can be service-connected on such a basis.  However, the first showing of right toe or bilateral shoulder arthritis was not until many years after the Veteran's discharge from service, and the Veteran did not indicate that he had symptoms during the one year presumptive period that were later diagnosed as arthritis.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  As noted above, neither a right toe condition nor a shoulder condition was noted during service.  Further, the Veteran does not report continuity of post-service symptoms.  At the December 2009 VA examination, the Veteran stated that his best guess was that his symptoms started five years before and involved the feet and shoulders.  He similarly denied injuries to the foot or shoulder in service as well as foot or shoulder pain.  In light of the lack of lay or medical evidence of continuity of symptomatology, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection on this basis, there must be competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
In this case, the appellant clearly has been diagnosed with degenerative joint disease of the right first metatarsophalangeal joint and of the bilateral acromioclavicular joints.  He has therefore met the current disability requirement.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and the Veteran's military service or between the current disability and a service-connected disability.

The competent evidence, however, weighs against a relationship between either disability to the appellant's military service or to service-connected disability.  As noted above, the Board found the December 2009 VA examination to be inadequate.  In January 2011, the same VA examiner again reviewed the claims file including the previous examination report and examined the Veteran.  He stated that  he was a rheumatologist who commonly sees cases like this and could not find any substantial data in the claims file to "service-connect" any shoulder or foot disability.  He therefore believed it was less likely than not that the Veteran's disabilities had been caused or aggravated by his lumbar spine condition.  The examiner stated that he could not think of any plausible way that his lumbar spine condition could possibly aggravate his shoulders.  He also expressed his opinion that, based on examination, the lower extremity joints and abnormalities were a separate disease entity.  He considered the possibility that gait abnormalities led to arthritis in the lower extremities, but the predominant features were x-rays revealing severe chondrocalcinosis of the left knee, which clearly indicated a separate disease process because lumbar spine pathology does not result in left knee chondrocalcinosis.  The examiner indicated a "significant amount of certainty" for his opinions, and suggested that if another opinion was sought, it should therefore be from a different physician.  He also wrote that he could not "with any certainty whatsoever" link the shoulder and foot disabilities to the lumbar spine disability.

The January 2011 VA examiner's opinion is entitled to substantial probative weight.  His conclusions were stated with sufficient certainty and he explained the reasons for most of these conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent that he did not give a detailed rationale for his conclusion that the shoulder and foot disabilities were not related to service, the examination report as a whole reflects that the examiner based his opinion on the evidence of record including the Veteran's lay statements showing lack of injury in service, lack of continuity of symptomatology, general medical principles, and his experience as a rheumatologist.  This is a sufficient basis for the Board to find the medical opinion adequate.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  The Veteran's representative argued in the October 2012 post remand brief that the examination report was inadequate because of the lack of discussion as to whether nay of the conditions were related to combat service.  The Board finds, however, that because the examiner discussed the Veteran's service, including his own statements as to his service, the examiner's conclusion of a lack of relationship of the claimed disabilities to service implicitly included consideration of any combat service related to the claimed disabilities.  As noted, the Veteran did specifically not claim that his current shoulder and foot disabilities were related to combat.

The Board has also considered the Veteran's lay statements, in which he asserted that his right first toe and bilateral shoulder disorders are related to his service.  To the extent that the Veteran is competent to make these assertions, the Board finds that the reasoned opinion of the trained medical professional who conducted the January 2011 VA examination as discussed above is of greater probative weight than the Veteran's general lay assertions in this regard.
 
For the above reasons, the preponderance of the evidence is against in-service incurrence of a chronic disease or injury responsible for the Veteran's degenerative joint disease of the right first metatarsophalangeal joint and of the bilateral acromioclavicular joints; manifestation of arthritis within a year following service; continuity of symptomatology; and a nexus between degenerative joint disease of the right first metatarsophalangeal joint and bilateral acromioclavicular joints and either the Veteran's active service or a service-connected disability.  Accordingly, benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application and the claims must be denied.

TDIU

With respect to the Veteran's TDIU claim, the veteran contends that he is unable to obtain or maintain substantially gainful employment due to his service-connected disability.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities affecting a single body system, e.g., orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected lumbar spine degenerative disc disease (DDD) with radiculopathy disability is rated as 60 percent disabling.  The question that remains is whether this service-connected lumbar spine disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The December 2009 VA examiner noted that the Veteran was currently disabled secondary to his many comorbidities.  Significantly, however, the examiner also wrote stated that the Veteran's "main comorbidity was a severe back condition secondary to degenerative disc disease and that is the main thing that prevents him from working."  As this statement from a trained medical professional indicates that the Veteran's service-connected lumbar spine DDD with radiculopathy is the primary cause of his unemployability, and there is no contrary medical opinion in the evidence of record, the evidence supports entitlement to a TDIU.  


ORDER

Entitlement to service connection for degenerative joint disease of the right first metatarsophalangeal joint is denied.

Entitlement to service connection for degenerative joint disease of the bilateral acromioclavicular joints is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran seeks service connection for a disability manifested by pain in the collar bone, wrists, hips, knees, legs, ankles, and feet.

The Veteran's service treatment records include treatment in December 1970 for an ankle injury; and in fact, x-rays showed a small fracture.  In September 1971, the Veteran presented with report that a car door closed on hand.  X-rays showed no fracture.  Diagnosis was soft tissue injury (bruise) right hand.  In August 1973, the Veteran presented with complaints of swelling and discoloration of left foot at ankle.  Impression was ligamentous strain left foot.  In August 1974, the Veteran injured his left arm in a motor vehicle accident.  In August 1975, the Veteran was seen with complaints of pain below ball of knee.  Ligament damage was suspected although there was no history.  The Veteran also had left calf pain for five days with no precipitating incident.  

As noted above, the December 2009 VA examiner noted that what the Veteran described in terms of his symptoms, i.e., episodes of a migratory polyarthritis, was pseudo gout.  

VA treatment records indicate that the Veteran has been diagnosed as having bilateral leg neuropathy by a private neurologist.  The Veteran has also been diagnosed as having lumbar radiculopathy and neuropathic pain from polyneuropathy and that he has two risk factors for polyneuropathy, exposure to Agent Orange and prediabetes.

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2012), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2012).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, acute and subacute peripheral neuropathy shall be service-connected.  

Service records show that the Veteran served in the Republic of Vietnam from September 1969 to March 1971.  Accordingly, the Veteran has the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii) (2012), and therefore, he is presumed to have been exposed to an herbicide agent during such service in the absence of affirmative evidence to the contrary.  

The fact that the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307 (a)(6)(iii) does not preclude an evaluation as to whether the Veteran is entitled to service connection on a direct basis under 38 C.F.R. § 3.303 or presumptive basis under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The record must contain (1) competent medical evidence of a current disease process, (2) competent medical evidence of a relationship between the currently diagnosed disease process and exposure to an herbicide agent while in military service, and (3) proof of in-service exposure to an herbicide agent.
  
Taking into account the above-cited neurological diagnoses, the notation by the Veteran's VA provider that his Agent Orange exposure is a risk factor for his polyneuropathy and his presumed exposure to Agent Orange in Vietnam, the Board finds that the claim should be remanded for a VA examinations to determine whether his claimed disabilities are etiologically related to his period of active service, to include his presumed exposure to Agent Orange.  

Accordingly, the service connection for disability manifested by pain of the collar bone, wrists, hips, knees, legs, ankles, and feet, to include as secondary to Agent Orange exposure is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the etiology of any disability manifested by pain of the collar bone, wrists, hips, knees, legs, ankles, and feet, to include as secondary to Agent Orange exposure.  The examiner should be a physician other than the physician who conducted the December 2009 and January 2011 VA examinations (as he indicated that he preferred not to be again asked for his opinion in this case and the Board finds his request reasonable).

The claims file must be made available to and reviewed by the physician in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should indentify all diagnoses for the Veteran's complaints of transient joint and muscle pain of his collar bone, wrists, hips, knees, legs, ankles, and feet and provide opinions as to whether it is at least as likely as not that such disorder 

* is in any way related to the Veteran's active duty service to include presumed exposure to Agent Orange; OR

* is either caused OR aggravated (i.e., permanently worsened) by the Veteran's service-connected lumbar spine disability.

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The examiner should provide a complete rationale for any opinion provided.

2.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


